DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 01 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savastiouk (US 2005/0136634 A1; hereinafter Savastiouk).
In regards to claim 1, Savastiouk teaches a semiconductor device comprising: 
a contact pad (136C) [0023] over a first dielectric layer (e.g. middle instance of (144)) [0023] over an interposer substrate (140) [0023]; and 
a passivation layer (e.g. top instance of (144)) [0023] over a first portion of the first dielectric layer, wherein a sidewall of the passivation layer is aligned with a first sidewall of the first dielectric layer and wherein the first dielectric layer has a second sidewall facing the first sidewall, the second sidewall being misaligned from the passivation layer, wherein the first portion of the first dielectric layer is in physical contact with the passivation layer wherein the 

    PNG
    media_image1.png
    407
    725
    media_image1.png
    Greyscale

Annotated Fig. 11

    PNG
    media_image2.png
    592
    1010
    media_image2.png
    Greyscale

Annotated Insert 11.1

    PNG
    media_image3.png
    523
    1242
    media_image3.png
    Greyscale

Annotated Insert 11.2
In regards to claim 2, Savastiouk teaches the limitations discussed above in addressing claim 1. Savastiouk further teaches the limitations further comprising a second dielectric layer between the first dielectric layer and the interposer substrate, the second dielectric layer having a third sidewall aligned 

    PNG
    media_image4.png
    562
    939
    media_image4.png
    Greyscale

Annotated Insert 11.3
In regards to claim 4, Savastiouk teaches the limitations discussed above in addressing claim 1. Savastiouk further teaches the limitations further comprising a semiconductor die electrically connected to contact pad through the passivation layer (e.g. fig. 13: IC 124.3 is electrically connected to (136) through top (144)).
In regards to claim 7, Savastiouk teaches the limitations discussed above in addressing claim 1. Savastiouk further teaches, e.g. in fig. 11, the limitations further comprising through substrate vias (430.2) [0030] extending through the interposer substrate (140) [0023].
In regards to claim 15, Savastiouk teaches, e.g. figs. 11-12, a semiconductor device comprising: 
an interposer substrate (140) [0023]; 
a redistribution layer (fig. 12: e.g. lowermost instance of (136)) [0023] over the interposer substrate; 
a first dielectric layer (e.g. bottom instance of (144)) [0023] over the redistribution layer; 
a second dielectric layer (e.g. middle instance of (144)) [0023] over the first dielectric layer; 
contact pads (e.g. (136C)) [0023] located over the second dielectric layer; and 
a passivation layer (e.g. top instance of (144)) [0023] over the contact pads, wherein the first dielectric layer has a first sidewall aligned with a second sidewall of the second dielectric layer, and wherein the first dielectric layer has a third sidewall aligned with a fourth sidewall of the second dielectric layer, wherein a distance between the first sidewall to the second sidewall is larger than an exposure limit of an exposure mask (see Annotated Fig. 11 and Annotated Inserts 11.1, 11.2, and 11.3 above).
The limitation of “wherein a distance between the first sidewall to the second sidewall is larger than an exposure limit of an exposure mask” appears to be a process step in forming the product recited by the limitations of claim 15. Therefore, the limitation in question appears to be a product-by-process limitation. A "product by process" claim is directed to the final product per se, no matter how it is actually made. In re Hirao and Sato et al., 190 USPQ 15, 17 (CCPA 1976) (footnote 3); see also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972); In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product, produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Id. Note that Applicant has the burden of proof in such cases. Id. Furthermore, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Alternatively, the limitation in question is a broad limitation in which the distance between the first sidewall and the second sidewall is larger than any exposure limit of any exposure mask and therefore, Examiner respectfully submits that since the prior art teaches a distance between a first sidewall and a second sidewall, this distance is larger than any exposure mask with a smaller exposure limit; therefore the limitation in question has been taught.
In regards to claim 20, Savastiouk teaches the limitations discussed above in addressing claim 15. Savastiouk further teaches, e.g. in fig. 11, the limitations further comprising through substrate vias (430.2) [0030] extending through the interposer substrate (140) [0023].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savastiouk as respectively applied to claim(s) 1 above.
In regards to claim 3, Savastiouk teaches the limitations discussed above in addressing claim 2. Savastiouk appears to be silent as to the limitations further comprising a third dielectric layer between the second dielectric layer and the interposer substrate, the third dielectric layer having a fifth sidewall aligned with the first sidewall and a sixth sidewall aligned with the second sidewall, however the court in In re Harza held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; therefore, one having ordinary skill in the art at the time the application at hand was filed would find it obvious to duplicate the dielectric layers taught by Savastiouk. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savastiouk as respectively applied to claim(s) 1 and 15 above, and further in view of Lee et al. (US 2017/0103951 A1; hereinafter Lee).
In regards to claim 5, Savastiouk teaches the limitations discussed above in addressing claim 1. Savastiouk appears to be silent as to, but does not preclude, the limitations further comprising an encapsulant in physical contact with the first sidewall and the second sidewall. Lee teaches the limitations further comprising an encapsulant (130) [0090] in physical contact with the first sidewall (e.g. inner sidewalls of (111a)) and the second sidewall (fig. 9). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Savastiouk with the aforementioned limitations taught by Lee to have a fan-out connection layout (Lee [0090]).
In regards to claim 6, the combination of Savastiouk and Lee teaches the limitations discussed above in addressing claim 5. Lee further teaches the limitations wherein the encapsulant (130) [0090] is in physical contact with at least one conductive element (112c) located over the first dielectric layer, the at least one conductive element having a sidewall (e.g. inner sidewall) facing the passivation layer (fig. 9). It would have been obvious to one having ordinary skill in the art at the time the application at hand Savastiouk with the aforementioned limitations taught by Lee to have a fan-out connection layout (Lee [0090]).
In regards to claim 17, Savastiouk teaches the limitations discussed above in addressing claim 15. Savastiouk appears to be silent as to, but does not preclude, the limitations wherein the interposer substrate comprises a die attach region and wherein the first sidewall and the second sidewall are outside of the die attach region in a top down view. Lee teaches the limitations wherein the interposer substrate (150) comprises a die attach region (evidenced by (121)) and wherein the first sidewall (e.g. inner sidewalls of (111a)) and the second sidewall are outside of the die attach region in a top down view (fig. 9). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Savastiouk with the aforementioned limitations taught by Lee to have a fan-out connection layout (Lee [0090]).
In regards to claim 18, the combination of Savastiouk and Lee teaches the limitations discussed above in addressing claim 17. The combination of Savastiouk and Lee appears to be silent as to the limitations wherein at least three semiconductor devices are attached to the interposer substrate within the die attach region, however the court in In re Harza held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; therefore, one having ordinary skill in the art at the time the application at hand was filed would find it obvious to duplicate the dielectric layers taught by Savastiouk. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savastiouk as applied to claim 15 above, and further in view of Lee et al. (US 2009/0256931 A1; hereinafter Lee’931).
In regards to claim 16, Savastiouk teaches the limitations discussed above in addressing claim 15. Savastiouk appears to be silent as to, but does not preclude, the limitations wherein the first dielectric layer comprises silicon oxide and the second dielectric layer comprises silicon nitride. Lee’931 Savastiouk with the aforementioned limitations taught by Lee’931 to have low contact resistance with high durability (Lee’931 [0075]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Savastiouk and Lee as applied to claim 17 above, and further in view of Alfano et al. (US 2017/0213787 A1; hereinafter Alfano).
In regards to claim 19, Savastiouk teaches the limitations discussed above in addressing claim 17. Savastiouk appears to be silent as to, but does not preclude, the limitations further comprising a dummy pattern in a scribe region adjacent to the die attach region, wherein the dummy pattern has a first thickness and a first one of the contact pads has the first thickness. Alfano teaches the limitations further comprising a dummy pattern (evidenced by (100/105) being electrically inactive) in a scribe region adjacent to the die attach region, wherein the dummy pattern has a first thickness and a first one of the contact pads (65) has the first thickness ([0032]; e.g. fig. 11). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Savastiouk with the aforementioned limitations taught by Alfano to balance support characteristics versus electrical contact characteristics (Alfano [0032]).
Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim(s) 8 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a third sidewall being in physical contact with a first sidewall, wherein the third sidewall and the first sidewall form a continuous planar sidewall with no intervening . 
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the references as cited and applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812